IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                                 No. 02-50632
                               Summary Calendar


                        UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                    versus

                             RONALD G. KIPP,
                        also known as Mark Perez,
                        also known as Ronald Kipp,

                                                 Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                       USDC No. A-01-CR-249-01-H
                          --------------------
                            January 29, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ronald G. Kipp appeals his conviction after a jury trial for

possession     with   intent   to   distribute    50   or   more   grams   of   a

substance containing methamphetamine, in violation of 21 U.S.C.

§ 841, and being a felon in possession of firearms, in violation of

18 U.S.C. § 922.

     Kipp argues that the district court abused its discretion

under FED. R. EVID. 403 when it admitted into evidence, over his

objection, a portion of his videotaped interview with authorities.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 02-50632
                                      -2-

The videotape was relevant evidence, and in light of the entire

proceedings, including the district court’s limiting instruction,

the challenged portion of the tape was not unfairly prejudicial.

See United States v. Sprick, 233 F.3d 845, 856 (5th Cir. 2002);

United States v. Torres, 114 F.3d 520, 526 (5th Cir. 1997); United

States v. Hays, 872 F.2d 582, 587 (5th Cir. 1989).                Accordingly,

there was no abuse of discretion.

      Kipp also argues that the district court erred when it refused

to give the jury his proposed instruction on possession.                   The

instruction that the district court gave closely tracks the Fifth

Circuit’s pattern jury instruction on possession.                   See Fifth

Circuit Pattern Jury Instructions Criminal No. 1.31 (2001). Kipp’s

proposed instruction is applicable in cases where drugs are hidden

in a vehicle and the defense is that the drugs were planted without

the defendant’s knowledge.         See United States v. Pennington, 20

F.3d 593, 600 (5th Cir. 1994).         The evidence does not indicate that

the   proposed    instruction       was    warranted       in   Kipp’s   case.

Additionally, the actual charge substantially covered the content

of the proposed instruction, and the omission of the requested

charge did not impair Kipp’s ability to present his defense.               See

United   States   v.   Jensen,    41   F.3d   946,   953   (5th   Cir.   1994).

Therefore, the district court’s refusal to include the requested

instruction was not an abuse of discretion.            See United States v.

Storm, 36 F.3d 1289, 1294 (5th Cir. 1994).
                                   No. 02-50632
                                        -3-

       Kipp argues also that there was insufficient evidence to

support his conviction. Because Kipp failed to move for a judgment

of acquittal at the close of the evidence, our review is limited to

determining whether the record is devoid of evidence pointing to

guilt.    See United States v. Herrera, _ F.3d _, (5th Cir. Nov. 26,

2002, No. 00-51177), 2002 WL 3165271 at *2. Kipp personally rented

the storage facility and selected the access code.                      Without the

code personally selected by Kipp, no one could enter Kipp’s unit.

Kipp told authorities that he was a sergeant at arms in the Mexican

Mafia,    that    it   was   his   job   to   store     weapons   and    drugs   and

distribute both to other mafia members, and that he could lead them

to drugs and weapons in Texas.           The amount of methamphetamine that

was found in the storage unit was approximately the same amount

that     Kipp    indicated    he   could      provide    authorities.         Thus,

consideration of the evidence, and reasonable inference drawn

therefrom, in the light most favorable to the Government, see

United States v. Johnson, 87 F.3d 133, 136 (5th Cir. 1996),

indicates that there was sufficient evidence to support Kipp’s

conviction.

       Kipp has filed a motion requesting that this court allow his

court-appointed counsel to withdraw, and Kipp seeks the appointment

of new counsel.        Kipp’s motion is denied as untimely. See United

States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).

       The judgment of the district court is AFFIRMED; MOTION DENIED.